                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


EFFIREM ZIMBALIST GREEN                                                             PLAINTIFF

v.                                   Civil No. 4:18-cv-04142

SERGEANT BYRON GRIFFIE;
LIEUTENANT ALICE MILLER;
CAPTAIN GOLDEN ADAMS;
WARDEN JEFFIE WALKER; and
NURSE STEVEN KING                                                               DEFENDANTS

                                           ORDER

       This is a civil rights action filed by Plaintiff, Effirem Zimbalist Green, pursuant to 42

U.S.C. § 1983. Before the Court is Plaintiff’s Motion to Dismiss this case. (ECF No. 49).

Defendants have filed responses indicating they have no objection to the voluntary dismissal of

the case. (ECF Nos. 50, 51).

       Federal Rule of Civil Procedure 41(a)(2) allows a plaintiff to dismiss an action, by court

order on “terms that the Court considers proper.” Fed. R. Civ. P. 41(a)(2). Dismissal under Rule

41(a)(2) is without prejudice unless the Court specifically orders to the contrary.             Id.

Accordingly, the Court finds that Plaintiff’s Complaint (ECF No. 1) should be and hereby is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 7th day of May, 2019.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
